DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         WILLIAM O'MALLEY,
                              Appellant,

                                    v.

               RANGER CONSTRUCTION INDUSTRIES, INC.,
                            Appellee.

                              No. 4D18-3739

                          [December 19, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach  County;    David    E.    French,    Judge;   L.T.    Case    No.
502010CA003492XXXXMB.

   Steven R. Browning of Spohrer & Dodd, P.L., Jacksonville, and Xavier
T. Saunders, Jacksonville, for appellant.

  Marjorie Gadarian Graham of Marjorie Gadarian Graham, P.A., Palm
Beach Gardens, for appellee.

PER CURIAM.

   Affirmed.

TAYLOR, CIKLIN and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.